Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. Regarding the applicant’s arguments, the applicant asserts that Maroscheck would not teach an injector that stores a plurality of components that are assembelable together in situ, as required in the most recent amendment to independent claim 34. Additionally, with respect to claim 46, the applicant asserts that the device of Maroscheck is not assembled together in the eye.  Examiner agrees with these assertions but, as noted in the applicant’s arguments dated in 01/06/2022, Maroscheck was stated to not teach these limitations. From here, Examiner brought in Sohn (US Pub No.: 2014/0309735) to teach these references.  While the applicant does argue that Sohn does not teach this (in the third page of the applicant’s arguments, being labeled page 9), it isn’t clear how Sohn teaching that the first and second introducer tubes being distinct and separate from each other would disqualify it from being able to deliver multiple components. As stated below, Sohn is taken to teach a delivering of two components of the same IOL (meaning that the injector would be injecting two parts that would make up one IOL) in paragraphs [0220]-[0223]. As two components are disclosed here and are disclosed to be distinct and separate in [0223], it is assumed that the lenses are not integral with one another. From here, it is argued that the first and second introducer tube of Sohn can be placed within the storage container of Masocheck as the storage container of Masocheck would be able to house the components of an intraocular lens. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34-35, 37, 39-47, 49, 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over Maroscheck (US Pub No.: 2014/0135784) in view of Sohn (US Pub No.: 2014/0309735).
Regarding claim 34, Maroscheck would disclose an introducer system for implanting a multi-component intraocular lens implant having a plurality of components that are not integral with one another and are assemblable together in situ in an eye (disclosed in the abstract, the IOL injector will house an IOL with haptics that is folded. The lens unfolds when implanted in the eye in [0011]), the introducer system comprising: a single introducer tube (being the tube 30 shown in figure 1c and 11, disclosed in [0161]), which is configured to deliver two or more of the components of the lens implant (implantation of an IOL with two haptics is disclosed in [0024]. This is shown in figure 8f with the lens 90 and haptics 65); and a component-storage container (being the magazine 40 in figure 1a), which is configured to store the unassembled components of the lens implant before delivery to the eye (disclosed in [0087], the magazine would hold the lens 90 before implantation), wherein the introducer system is configured to load one of the components at a time from the component-storage container into the introducer tube (in [0079], 
However, Masocheck does not teach that plurality of components (of the intraocular lens) are not integral with one another and are assemblable together in situ in an eye, that the magazine is configured to store the unassembled components of the lens, or that the container-storage container is storing the unassembled components of the intraocular lens implant. Instead, Sohn teaches a delivering of two components of the same IOL (meaning that the injector would be injecting two parts that would make up one IOL) in paragraphs [0220]-[0223]. As two components are disclosed here and are disclosed to be distinct and separate in [0223], it is assumed that the lenses are not integral with one another. From here, it is argued that the first and second introducer tube of Sohn can be placed within the storage container of Masocheck as the storage container of Masocheck would be able to house the components of an intraocular lens. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the IOL with the plurality of components of Sohn into Maroscheck to replace the IOL being inserted of Maroscheck for the purpose of providing an insertion means of an intraocular lens that can change “in response to the natural accommodation mechanism of the eye” as per [0005] of Sohn, which is an improvement over the IOL of Maroscheck. As this IOL is an improvement and is disclosed to be inserted in parts between [0220]-[0223], incorporating the two introducer tubes in place of the one introducer tube would be an improvement to the system of Sohn. 
Regarding claim 35, Maroscheck in view of Sohn teach the introducer system according to claim 34, wherein Maroscheck teaches that the component-storage container comprises a magazine (the container storage is a cartridge with a magazine as per [0043]).
Regarding claim 37, Maroscheck does disclose the introducer system according to claim 34 when the component-storage container is coupled to the introducer tube (the component storage part 40 is connected to the introducer tube 30-31). However, Maroscheck does not disclose an instance wherein the component-storage container comprises respective cylindrical cases for each of the components of the lens implant, wherein each of the components is removably stored in its respective case until delivery to the eye, and wherein the introducer system is configured to load one of the components at a time into the introducer tube by loading one of the cases at a time into the introducer tube when the component-storage container is coupled to the introducer tube. 
Instead, Sohn does teach an instance wherein the component-storage container comprises respective cylindrical cases for each of the components of the lens implant ([0220]-[0223] of Sohn teaches two tubes that will hold different components of an IOL), wherein each of the components is removably stored in its respective case until delivery to the eye (as per [0221]-[0222], the components are removably disposed in a first and second introducer tube), and wherein the introducer system is configured to load one of the components at a time into the introducer tube by loading one of the cases at a time into the introducer tube (disclosed in [0224], where another introducer tube is disclosed and the components are introduced into the tube). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these components of Sohn into the system of Maroscheck in order to keep the lens components separated before use as per [0215] of Sohn.
Regarding claim 39 Maroschcek in view of Sohn teach the introducer system according to claim 37, wherein Maroscheck teaches that the introducer system further comprises a case-advancement plunger (figure 1b part 20 and 21 comprise a plunger), which is configured to advance each of the cases currently in the introducer tube distally toward a distal end of the introducer tube (disclosed in [0098]).
Regarding claim 40, Maroscheck in view of Sohn teach the introducer system according to claim 39, wherein Maroscheck teaches that the introducer system further comprises a component-advancement plunger (figure 1b parts 20 and 21) that is configured, once each of the cases is positioned near the distal end of the introducer tube, to advance the component stored in the case distally out of the case, along a portion of the introducer tube, and out of the distal end of the introducer tube (as per [0098], the plunger advances the lens with the haptics out of the channel 31 of cannula 30).
Regarding claim 41, Maroscheck in view of Sohn teaches the introducer system according to claim 40, wherein Maroscheck teaches that the introducer system is configured such that when the component-advancement plunger is withdrawn proximally after each of the components is delivered to the eye thereby emptying the case  (after injection of the IOL and haptics, it stands to reason that parts 20 and 21 can be moved back to their initial positions), the empty case is expelled through an exit opening in a wall of the introducer tube (as per [0076], the magazine is on a retaining flap that can fold open, as shown in figures 8a and 8b after use).
Regarding claim 42, Maroscheck in view of Sohn teach the introducer system according to claim 34, wherein Maroscheck teaches that the components of the lens implant are stored directly in contact with one another in the component-storage container (shown in figure 8f, where the haptics and optics are in contact with each other in the depicted magazine).
Regarding claim 43, Maroscheck in view of Sohn teach the introducer system according to claim 34, wherein Maroscheck teaches that the introducer tube has a sharp distal tip (the distal end of part 30 at part 31 is depicted as being sharp in figure 1c).
Regarding claim 44, Maroscheck in view of Sohn teach the introducer system according to claim 34, wherein Maroscheck teaches that the introducer tube has an outer diameter of no more than 3 mm (the transport channel of the cannula has a diameter of 1 to 3 mm in the outlet opening in [0050]).
Regarding claim 45, Maroscheck in view of Sohn teaches a lens implant system comprising the introducer system of claim 34, wherein Maroscheck teaches that the lens implant system further comprising the intraocular lens implant (shown in figure 8f as part 90 with haptics 65).
Regarding claim 46, Maroscheck discloses a method for implanting a multi-component intraocular lens implant having a plurality of components that are not integral with one another and are assemblable together in situ in an eye (disclosed in the abstract, the IOL injector will house an IOL with haptics that is folded. The lens unfolds wen implanted in the eye in [0011]), the method comprising: loading only a first one of the components of the lens implant into a single introducer tube of an introducer system (as per the abstract one lens of the magazine would be fed into a transport channel before delivery) from a component-storage container of the introducer system (being the magazine of the abstract) while the component storage container is coupled to the introducer tube and stores the first one and a second one of the components of the lens implant before delivery to the eye (as per [0077], the magazine part 40 is mounted to the cannula part 30, wherein the cannula is the introducer tube); thereafter, delivering the first component from the introducer tube into the eye; thereafter (the lens will be delivered into the eye via the cannula, as per the abstract), loading only the second one of the components of the lens implant into the introducer tube (as per the abstract one lens of the magazine would be fed into a transport channel before delivery. As a magazine and container for loading is present in [0040], a second component can be loaded into the introducer via the magazine after the first component is injected) from the component-storage container when the component-storage container is coupled to the introducer tube (as per [0077], the magazine part 40 is mounted to the cannula part 30, wherein the cannula is the introducer tube); and thereafter, delivering the second component from the introducer tube into the eye (the lens will be delivered into the eye via the cannula, as per the abstract).
With respect to the components to be delivered, Maroscheck does not teach that the components are not integral with one another, that the introducer tube stores the first one and a second one of the components, or that the components being delivered are part of the same IOL system. Instead, Sohn teaches a delivering of two components of the same IOL (meaning that the injector would be injecting two parts that would make up one IOL) in paragraphs [0220]-[0223]. As two components are disclosed here and are disclosed to be distinct and separate in [0223], it is assumed that the lenses are not integral with one another. From here, it is argued that the first and second introducer tube of Sohn can be placed within the storage container of Masocheck as the storage container of Masocheck would be able to house the components of an intraocular lens. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the IOL with the plurality of components of Sohn into Maroscheck to replace the IOL being inserted of Maroscheck for the purpose of providing an insertion means of an intraocular lens that can change “in response to the natural accommodation mechanism of the eye” as per [0005] of Sohn, which is an improvement over the IOL of Maroscheck. As this IOL is an improvement and is disclosed to be inserted in parts between [0220]-[0223], incorporating the two introducer tubes in place of the one introducer tube would be an improvement to the system of Sohn. 
Regarding claim 47, Maroscheck in view of Sohn teach the method according to claim 46, wherein Maroscheck teaches that the component-storage container comprises a magazine (the container storage is a cartridge with a magazine as per [0043]).
Regarding claim 49, Maroscheck in view of Sohn teach the introducer system according to claim 46 when Maroscheck teaches that the component-storage container is coupled to the introducer tube (the component storage part 40 is connected to the introducer tube 30-31). However, Maroscheck does not disclose an instance wherein the component-storage container includes respective cylindrical cases for each of the components of the lens implant, wherein each of the components is removably stored in its respective case until delivery to the eye, and wherein loading the first and the second components into the introducer tube from the component-storage container comprises activating the introducer system to load the first and the second components one at a time into the introducer tube by loading one of the cases at a time into the introducer tube. Instead, Sohn does teach an instance wherein the component-storage container comprises respective cylindrical cases for each of the components of the lens implant ([0220]-[0223] of Sohn teaches two tubes that will hold different components of an IOL), wherein each of the components is removably stored in its respective case until delivery to the eye (as per [0221]-[0222], the components are removably disposed in a first and second introducer tube), and wherein the introducer system is configured to load one of the components at a time into the introducer tube by loading one of the cases at a time into the introducer tube (disclosed in [0224], where another introducer tube is disclosed and the components are introduced into the tube). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these components of Sohn into the system of Maroscheck in order to keep the lens components separated before use as per [0215] of Sohn.
Regarding claim 51, Maroschcek in view of Sohn teach  the method according to claim 49, wherein Maroscheck teaches that the introducer system further includes a case-advancement plunger (figure 1b part 20 and 21 comprise a plunger), and wherein delivering the first and the second components from the introducer tube using the case-advancement plunger to advance each of the cases currently in the introducer tube distally toward a distal end of the introducer tube (use of the plunger to advance components from the introducer tube is disclosed in [0098]).
Regarding claim 52, Maroscheck in view of Sohn teach the method according to claim 51, wherein Maroscheck teaches that the introducer system further includes a component-advancement plunger (figure 1b parts 20 and 21), and wherein delivering the first and the second components from the introducer tube comprises using the component-advancement plunger, once each of the cases is positioned near the distal end of the introducer tube, to advance the component stored in the case distally out of the case, along a portion of the introducer tube, and out of the distal end of the introducer tube (as per [0098], the plunger advances the lens with the haptics out of the channel 31 of cannula 30 after the lens and parts are placed near the distal end of the cannula 30).
Regarding claim 53, Maroscheck in view of Sohn teach the method according to claim 52, wherein Maroscheck teaches that delivering the first and the second components from the introducer tube comprises proximally withdrawing the component-advancement plunger after each of the components is delivered to the eye thereby emptying the case (after injection of the IOL and haptics, it stands to reason that prat 20 and 21 can be moved back to its initial position), such that the introducer system expels the empty case through an exit opening in a wall of the introducer tube (as per [0076], the magazine is on a retaining flap that can fold open, as shown in figures 8a and 8b after use).
Regarding claim 54, Maroscheck in view of Sohn teach the method according to claim 46, wherein Maroscheck teaches that the components of the lens implant are stored directly in contact with one another in the component-storage container (shown in figure 8f, where the haptics and optics are in contact with each other in the depicted magazine).
Claims 38 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Maroscheck (US Pub No.: 2014/0135784) in view of Sohn (US Pub No.: 2014/0309735) in further view of Messner (US Pub No.: 2015/0342730).
Regarding claims 38 and 50, Maroscheck further discloses that the component-storage container comprises a magazine (being part 40 as per [0072]), and the component- storage container is coupled to the introducer tube (as per [0077], the magazine 40 is mounted to the cannula 30). However, Maroscheck in view of Sohn does not teach a spring that is configured to automatically advance the cases into the introducer tube one at a time. Instead Messner does teach a spring (part 17 in [0049]) that is configured to automatically advance the cases into the introducer tube one at a time (as per [0049], the spring of Messner is disclosed as being attached to the storage container 1. The storage container holds the intraocular lens in the abstract and the container will transfer the intraocular lens into the injection device as per [0007]). Messner teaches that these features are useful for automatically returning the device to its starting state after the intraocular lens is transferred from the storage position (as disclosed in [0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spring and the IOL delivery system of Messner into the IOL delivery system of Maroscheck in view of Sohn for the purpose of automatically returning the device to its starting state after the intraocular lens is transferred from the storage position. 
Claims 36 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Maroscheck (US Pub No.: 2014/0135784) in view of Sohn (US Pub No.: 2014/0309735) in further view of Ciancarelli (US Pub No.: 2014/0364831).
Regarding claim 36, Maroscheck in view of Sohn would teach the device of claim 34. However, said combination would not teach an instance wherein the component-storage container includes a revolving cylinder. Instead, Ciancarelli would teach a component-storage container that includes a revolving cylinder (Ciancarelli teaches “a revolving multi-cartridge syringe” in the abstract wherein “three cylindrical holders 14 adapted to revolve into and out of loaded and unloaded positions” in [0034] and in figure 1. Said containers would hold cartridges part 16 disclosed in [0034]). It is argued that said cylinders would take the place of the component-storage container 40 of Maroscheck and that intraocular eye elements can be stored within the cylinders 14 and cartridges 16 as a plurality of sizes for these components are allowed for in [0034]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the revolving cylinders of Ciancarelli as a component-storage container for the device of Maroscheck in view of Sohn for the purpose of providing a means for multiple injections without “requiring lengthy and cumbersome breakdown and reloading procedures” as disclosed in [0006]. The device of Ciancarelli would allow for the device of Maroscheck in view of Sohn to hold multiple components without having to be reloaded. 
Regarding claim 48, Maroscheck in view of Sohn would teach the device of claim 46. However, said combination would not teach an instance wherein the component-storage container includes a revolving cylinder. Instead, Ciancarelli would teach a component-storage container that includes a revolving cylinder (Ciancarelli teaches “a revolving multi-cartridge syringe” in the abstract wherein “three cylindrical holders 14 adapted to revolve into and out of loaded and unloaded positions” in [0034] and in figure 1. Said containers would hold cartridges part 16 disclosed in [0034]). It is argued that said cylinders would take the place of the component-storage container 40 of Maroscheck and that intraocular eye elements can be stored within the cylinders 14 and cartridges 16 as a plurality of sizes for these components are allowed for in [0034]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the revolving cylinders of Ciancarelli as a component-storage container for the device of Maroscheck in view of Sohn for the purpose of providing a means for multiple injections without “requiring lengthy and cumbersome breakdown and reloading procedures” as disclosed in [0006]. The device of Ciancarelli would allow for the device of Maroscheck in view of Sohn to hold multiple components without having to be reloaded.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matthews (US Patent No.: 8,968,396) teaches an IOL injector system that teaches an IOL 120 with a second part 52 shown in figures 5A-5C, Mackool (US Patent No.: 4,693,716) teaches an IOL device that has a means for holding an unassembled lens then the assembled lens body in column 1 lines 62-68 to column 2 lines 1-9 within the eye of the user. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774